Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-18 are currently pending and are addressed below. Claims 8 and 16 are withdrawn.

Response to Amendment
The amendment filed 10/21/2021 has been entered. Claims 1-18 are currently pending. The previous 35 USC 101 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.
The Examiner notes that an additional 102 rejection was added in the interest of compact prosecution addressing aspects of the invention argued, but not explicitly claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 7,065490) in view of Yoshida (US 2002/0087498).

Regarding claim 1: 
 Asano teaches a robot comprising: 
one or more physically moveable components (Fig. 1, various joints, actuators); 
one or more speakers (see at least speaker 18);
one or more processors (controller 10, column 3, lines 30-35); and 
one or more storage devices storing instructions that are operable, when executed by the one or more processors (see at least column 3, lines 30-35), to cause the robot to perform operations comprising:
 determining that a first physically moveable component of the one or more physically moveable components is to be actuated (see at least column 3, lines 42-50); 
obtaining a conditional state of the robot (emotion/instinct module 51, see at least column 5, lines 12-15); 
obtaining an audio object that generates an audio enhancement for the first physically moveable component being actuated, the audio enhancement having one or more characteristics that match the obtained conditional state (see at least column 17 line 24- column 18 line 60); 
initiating actuation of the first physically moveable component (see at least column 18 lines 45-60); and 
providing the audio object as input to the one or more speakers to output the audio enhancement for the first physically moveable component at least partially concurrently with actuating the first physically moveable component (see at least column 18 lines 45-60).
	
	Asano does not explicitly teach a non text-to-speech audio.
	Yoshida teaches an analogous robotic pet as in Asano, wherein a non text-to-speech audio object is generated as an audio enhancement for a physical movement based on a conditional state of the robot (barking, growling, cry, etc. based on emotional state, see at least [0023])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic pet dog including emotional expression as taught by Asano with the technique of expressing emotion in a robotic pet dog via non-verbal, “dog” sounds such as barks and growls as taught by Yoshida in order to provide an 


Regarding claim 2:
Asano further teaches wherein the conditional state comprises an emotion state of the robot (see at least column 18 lines 45-60).

Regarding claim 3:
Asano further teaches wherein the emotion state of the robot includes a happy state, a sad state, an excited state, a sneaky state, an angry state, or a tired state (see at least column 4, line 60-67).  

Regarding claims 4-5:
Asano further teaches wherein the audio object has one or more associated parameters, and wherein outputting the audio enhancement comprises modifying a sound generated by the audio object according to the one or more associated parameters, wherein the one or more associated audio parameters include a volume, a pitch, a duration, a frequency, or a sound effect (see at least column 17, lines 4-15).

Regarding claim 6:
  

Regarding claim 7:
Asano further teaches wherein a conditional parameter of the conditional state is a current speed of the robot, and further comprising: determining the current speed of the robot; and modifying the audio enhancement generated by the audio object according to the current speed of the robot (see at least column 17, line 65- column 18, line 6).  

Regarding claim 8:
Asano further teaches wherein the operations further comprise: obtaining a second audio object for generating text-to-speech audio output having one or more characteristics that match the obtained conditional state; and providing the second audio output as input to the one or more speakers to output text-to- speech audio having the one or more characteristics that match the obtained conditional state (responding to stimuli with speech, see at least column 16, lines 40-50).  

	Regarding claims 9-18, Asano teaches a method, computer readable medium, and robot as in claims 1-8 above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Alternately or in addition, claim(s) s 1, 9, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US 2003/0083784).

Regarding claim 1: 
Nagai teaches a robot comprising: 
one or more physically moveable components; 
one or more speakers;
one or more processors; and 
one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the robot to perform operations comprising:
 determining that a first physically moveable component of the one or more physically moveable components is to be actuated; 
obtaining a conditional state of the robot; 
obtaining an audio object that generates an audio enhancement for the first physically moveable component being actuated, the audio enhancement having one or more characteristics that match the obtained conditional state; 
initiating actuation of the first physically moveable component; and 
providing the audio object as input to the one or more speakers to output the audio enhancement for the first physically moveable component at least partially concurrently with actuating the first physically moveable component (see at least Fig. 1, abstract, [0014-16]).

Regarding claims 9, 17, and 18, Nagai teaches the limitations as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Jones et al. (US 4,398,720) discusses a robot including non-speech sounds for communicating emotional states of the robot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664